Cite as 2016 Ark. App. 603


                 ARKANSAS COURT OF APPEALS
                                       DIVISION I
                                      No. CV-16-48



                                                 Opinion Delivered   December 14, 2016

   JUDITH L. ARNOLD                     APPEAL FROM THE NEWTON
                              APPELLANT COUNTY CIRCUIT COURT
                                        [NO. CV-2013-018-4]
   V.
                                                 HONORABLE GORDON WEBB,
   JERRY K. ASHWORTH                             JUDGE
                                 APPELLEE

                                                 APPEAL    DISMISSED               WITH
                                                 PREJUDICE

                          BRANDON J. HARRISON, Judge

        This appeal was spawned by a dispute between Jerry Ashworth and Judith Arnold

over an A-frame cabin in Newton County. On 19 March 2015, after a bench trial, the

circuit court entered a judgment in Ashworth’s favor. Arnold filed a postjudgment motion

on 3 April 2015. In that motion, Arnold argued that the circuit court’s decision was clearly

contrary to the preponderance of the evidence under Ark. R. Civ. P. 59(a). She asked the

court to vacate the judgment, or in the alternative, to modify the judgment and allow her

to keep her life estate in the A-frame cabin and award her some money.

        On 15 June 2015, the circuit court denied Arnold’s motion as untimely under Rule

59(a). It also denied the motion under Rule 60(a), reasoning that “[i]t is not necessary to

modify the Judgment previously entered herein to correct errors or mistakes or to prevent


                                             1
                                  Cite as 2016 Ark. App. 603

the miscarriage of justice.” On June 29, Arnold filed a notice of appeal from the June 15

order.

         This appeal has a jurisdictional problem. Rule 4(a) of the Arkansas Rules of Appellate

Procedure–Civil provides that a notice of appeal must be filed within thirty days from the

entry of judgment. Rule 4(b) allows the thirty-day period to be extended in certain

circumstances, one of which is the timely filing of a motion for a new trial under Rule

59(a). Ark. R. App. P–Civ. 4(b) (2015); Virgil v. Morgan, 2013 Ark. App. 675. Arkansas

Rule of Civil Procedure 59(b) states that motions for a new trial must be filed no later than

ten days after judgment is entered. Because the time period prescribed is less than fourteen

days, intermediate Saturdays, Sundays, and legal holidays are excluded from the

computation. See Ark. R. Civ. P. 6(a).

         Motions should be liberally construed, but courts should not be blinded by titles. To

this end, we must determine the substance of a motion when asking what relief it actually

seeks and what rule may apply to it. Slaton v. Slaton, 330 Ark. 287, 293, 956 S.W.2d 150,

153 (1997). One example of this principle at work is our supreme court’s statement that

“Rule 60 may not be used to breathe life into an otherwise defunct Rule 59 motion.”

United S. Assur. Co. v. Beard, 320 Ark. 115, 119, 894 S.W.2d 948, 950 (1995). In Jackson

v. Ark. Power & Light Co., 309 Ark. 572, 832 S.W.2d 224 (1992), our supreme court held

that the appeal was untimely because Jackson’s “Motion to Vacate Judgment” was in the

nature of a motion for a new trial under Rule 59, not a motion “to prevent a miscarriage

of justice” under Rule 60, concluding “[w]ere we to interpret the term ‘miscarriage of




                                               2
                                Cite as 2016 Ark. App. 603

justice’ expansively to embrace all grounds under Rule 59, Rule 59 would have no

independent meaning.” Id. at 573–74, 832 S.W.2d at 225.

      Arnold’s postjudgment motion is one for a new trial under Rule 59. Because the

judgment was entered March 19, the last day Arnold could have timely filed a motion for

new trial and therefore extended the original thirty-day deadline to appeal the judgment,

was April 2. Benedict v. Nat’l Bank of Commerce, 329 Ark. 590, 951 S.W.2d 562 (1997). But

her notice of appeal was filed on 29 June 2015, which was more than thirty days after the

judgment was entered. Given the untimely notice of appeal, we must dismiss this appeal.

      Appeal dismissed with prejudice.

      GLADWIN, C.J., and VAUGHT, J., agree.

      Judith L. Arnold, pro se appellant.

      Davis Law Firm, by: Steven B. Davis and Nancy L. Mathis, for appellee.




                                            3